30 F.3d 138
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Robert ROBERTS, SS # fvj-mb-glrg Appellant,v.Donna E. SHALALA, Secretary of the Department of Health andHuman Services, Appellee.
No. 93-3166.
United States Court of Appeals,Eighth Circuit.
Submitted:  August 1, 1994.Filed:  August 9, 1994.

Before McMILLIAN, FAGG, and BOWMAN, Circuit Judges.
PER CURIAM.


1
Robert Roberts appeals the judgment of the District Court1 upholding the Secretary's decision to deny him disability insurance benefits and supplemental security income.  We affirm.  For reversal, Roberts argues the administrative law judge failed to consider his impairments in combination, improperly analyzed his behavior at the administrative hearing and testimony, ignored the opinions of health care professionals, posed a faulty hypothetical, and erred by finding him capable of returning to his past relevant work.


2
We have carefully reviewed the record, the parties' briefs, and the reasoned opinion of the magistrate judge.  We conclude that the Secretary's decision was supported by substantial evidence on the record as a whole and that an opinion by this Court would lack precedential value.  Accordingly, we affirm the judgment of the District Court without further discussion.


3
AFFIRMED. See 8th Cir.  R. 47B.



1
 The Honorable Jerry W. Cavaneau, United States Magistrate Judge for the Eastern District of Arkansas, to whom the case was referred for final disposition by consent of the parties pursuant to 28 U.S.C. Sec. 636(c)